Aseherenka, a traveling: salesman, presented his claim for commissions through an intervening petition in a receivership growing out of a general creditors’ bill against the Lons-dale Mfg. Company, of Knoxville, Tenn. The Tennessee court had issued the usual injunction against proceedings by claimants in other courts and this fact was recognized in the intervening petition?
Without having a final order thereon Aseherenka brought an attachment suit in Ohio against a debtor of the receiver. The Common Pleas sustained the motion to discharge the attachment. The Court of Appeals reversed this on the ground that a motion to discharge can only raise an issue _ of the ground of attachment, which in this 'case was admittedly non-residence. The purpose of the present proceeding is to establish that no jurisdiction existed in the Ohio courts to entertain a claim against this non-resident corporation whose property was first seized by a competent court at its domicile.
Statement furnished by W. B. Mente.